DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. § 103 as being unpatentable over Lee et al. (US 2016/0028084 A1), hereinafter “Lee,” in view of Seymour (US 2014/0113200 A1) and Asakawa et al. (US 2018/0013143 A1), hereinafter “Asakawa.”
Regarding claim 1, Lee teaches a lithium ion battery production method, comprising:
	preparing a negative electrode comprising graphite and SiO2 (¶ [0091]-[0093]);
	producing a battery assembly including the electrode body and a non-aqueous solution containing 1 mol/L LiPF6 (¶ [0094]-[0100]); and
	initially charging the battery assembly (¶ [0102]). 
	Lee does not teach disposing SiO2 particles in open pores of the graphite. However, Seymour teaches a process of preparing an electrode body that includes a negative electrode that contains a negative electrode material containing graphite (¶ [0049]) having open pores, in this case an interconnected pore structure (¶ [0052]), and SiO2 disposed in the open pores, in this case a functionalizing agent AB where A may be Si and B may be O is incorporated as a surface deposit on the porous carbon (¶ [0049]). One having ordinary skill in the art would have realized that preparing the negative electrode in such a manner would provide and electrode with improved cycle life, shorter recharge time and generally increased usable storage capacity at elevated power levels, thereby facilitating improved electrode operation. Therefore, it would have been obvious to have provided the SiO2 in the open graphite pores in order to facilitate improved electrode operation.
	Lee does not teach the aging step. However, Asakawa teaches aging the battery at temperature of 50° C or higher, in this case 45° C to 60° C (¶ [0246]). One having ordinary skill in the art would have understood that performing such an aging step would allow the battery to be later stored at high temperatures without deteriorating the battery (see ¶ [0241]), thereby facilitating improved battery performance. Furthermore, a prima facie case of obviousness exists in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art. M.P.E.P. § 2144.05. 	Therefore, it would have been obvious to have performed the aging process in order to facilitate improved battery performance.
Regarding claim 2, Lee teaches that the graphite is porous, in this case the carbon material is described as porous (¶ [0028] & [0030]) but does not specify the porosity. However, Asakawa teaches an anode comprising graphite with a porosity of 5% to 25%, in this case 25% (Table 2, Experimental Example 2-2). One having ordinary skill in the art would have understood that making the graphite porosity within the range of 5% to 25% would have yielded the predictable result of a functioning lithium ion battery negative electrode. See M.P.E.P. § 2143 I. A. Therefore, it would have been obvious to have made the graphite porosity to be 5% to 25% in order to yield the predictable result of a functioning lithium ion battery negative electrode.
Regarding claim 3, Lee further teaches that the mass ratio of SiO2 to graphite is 0.5 mass% to 10 mass%, in this case 5:95 by weight (¶ [0093]).
Claims 4 and 6 are rejected under 35 U.S.C. § 103 as being unpatentable over Lee in view of Seymour.
Regarding claim 4, Lee teaches a lithium ion secondary battery negative electrode material comprising graphite and SiO2 (¶ [0091]-[0093]). Lee does not teach disposing SiO2 particles in open pores of the graphite. However, Seymour teaches a process of preparing an electrode body that includes a negative electrode that contains a negative electrode material containing graphite (¶ [0049]) having open pores, in this case an interconnected pore structure (¶ [0052]), and SiO2 disposed in the open pores, in this case a functionalizing agent AB where A may be Si and B may be O is incorporated as a surface deposit on the porous carbon (¶ [0049]). One having ordinary skill in the art would have realized that preparing the negative electrode in such a manner would provide and electrode with improved cycle life, shorter recharge time and generally increased usable storage capacity at elevated power levels, thereby facilitating improved electrode operation. Therefore, it would have been obvious to have provided the SiO2 in the open graphite pores in order to facilitate improved electrode operation.
Regarding claim 6, Lee further teaches that the mass ratio of SiO2 to graphite is 0.5 mass% to 10 mass%, in this case 5:95 by weight (¶ [0093]).
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Lee and Seymour as applied to claim 4, above, and further in view of Asakawa.
Regarding claim 5, Lee teaches that the graphite is porous, in this case the carbon material is described as porous (¶ [0028] & [0030]) but does not specify the porosity. However, Asakawa teaches an anode comprising graphite with a porosity of 5% to 25%, in this case 25% (Table 2, Experimental Example 2-2). One having ordinary skill in the art would have understood that making the graphite porosity within the range of 5% to 25% would have yielded the predictable result of a functioning lithium ion battery negative electrode. See M.P.E.P. § 2143 I. A. Therefore, it would have been obvious to have made the graphite porosity to be 5% to 25% in order to yield the predictable result of a functioning lithium ion battery negative electrode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J CHMIELECKI whose telephone number is (571)272-7641. The examiner can normally be reached M-F 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J. CHMIELECKI/Primary Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729